Case 1:18-cr-00693-RMB Document 248 Filed 09/24/20 Page 1 of 11

Case 1:18-cr-00693-RMB Document 219-1 Filed 06/1)/BSDSAge of 11

wTyearacen nee

 

 

DOCUMENT {
ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT a ern aun 9/19 [one
: oman. Gia¥ ORE
SOUTHERN DISTRICT OF NEW YORK pare riven: 7/24/2020 |
mmm mmm meme x 2
UNITED STATES OF AMERICA AMENDED CONSENT
: PRELIMINARY ORDER OF
-ve- FORFELTURE AS TO SPECIFIC
: PROPERTY/
RICHARD GAFFEY, MONEY JUDGMENT

a/k/a “Dick Gaffey,”
S8 18 Cr. 693 (RMB)
Defendant.

WHEREAS, on or about February 11, 2020, RICHARD GAFFEY,
a/k/a “Dick Gaffey,” (the “defendant”), was charged in an eight-
count Superseding Indictment, 58 18 Cr. 693 (RMB) {the
“TIndictment”), with conspiracy to defraud the United States and to
commit tax evasion, in violation of Title 18, United States Code,
Section 371 (Count One); wire fraud, in violation of Title 18,
United States Code, Sections 1343 and 2 (Count Two); money
laundering conspiracy, in violation of Title 18, United States
Code, Section 1956(h} (Count Three}; willful failure to file an
FBAR, in violation of Title 31, United States Code, Sections 5314
and 5322(a}; Title 31, Code of Federal Regulations, Sections
1010.350, 1010.306(c, d), and 1010.840{b); and Title 18, United
States Code, Section 2 (Counts Four through Seven); and aggravated
identity theft, in violation of Title 18, United States Code,

Sections 1028A(a) (1), 1028A(b), and 2 (Count Eight);

 
Case 1:18-cr-00693-RMB Document 248 Filed 09/24/20 Page 2 of 11

Case 1:18-cr-00693-RMB Document 219-1 Filed 06/11/20 Page 2 of 11

WHEREAS, the Indictment included a forfeiture allegation
as to Count Two of the Indictment, seeking forfeiture to the United
States, pursuant to Title 18, United States Code, Section
981(a}(1}(C) and Title 28, United States Code, Section 2461, of
all property, real and personal, which constitutes or is derived
from proceeds traceable to the commission of the offense charged
in Count Two of the Indictment, including but not limited to a sum
of money in United States currency representing the amount of
proceeds traceable to the commission of the offense charged in
Count Two of the Indictment;

WHEREAS, the Indictment included a forfeiture allegation
as to Count Three of the Indictment, seeking forfeiture to the
United States, pursuant to Title 18, United States Code, Section
982(a) (1), of all property, real and personal, involved in the
offense charged in Count Three of the Indictment or any property
traceable to such property, including but not limited to a sum of
money in United States currency representing the amount of property
involved in the offense charged in Count Three of the Indictment;

WHEREAS, the Indictment also included a substitute asset
provision providing notice that if as a result of the defendant's
actions or omission forfeitable property is unable to be located
or obtained, the United States would seek, pursuant to Title 18,

United States Code, Section 981 and 982; Title 21, United States
2

 
Case 1:18-cr-00693-RMB Document 248 Filed 09/24/20 Page 3 of 11

Case 1:18-cr-00693-RMB Document 219-1 Filed 06/11/20 Page 3 of 11

Code, Section 853; and Title 28, Untied States Code, Section 2461
the forfeiture of any other property of the defendant;

WHEREAS, on or about February 28, 2020, the defendant
pled guilty to Counts One through Eight of the Indictment, pursuant
to a plea agreement with the Government, wherein the defendant
admitted the forfeiture allegation with respect to Counts Two and
Three of the Indictment and agreed to forfeit to the United States,
pursuant to Title 18, United States Code, Sections 981 (a) (1) (Cc)
and 982(a)(1), and Title 28, United States Code, Section 2461 (c):
(1) a sum of money equal to $5,373,609 in United States currency,
representing proceeds traceable to the commission of Count Two and
the amount of property involved in Count Three; and (ii) all right,
title, and interest of the defendant in the following Specific
Property: (1) any and all funds formerly on deposit in First
Republic Bank accounts held in the name of EMJO Investments
Limited; and (2) any and all funds formerly on deposit in Credit
Suisse bank accounts in the name of Union Properties, Inc. (1 and
2, together the “Specific Property”);

WHEREAS, the defendant consents to the entry of a money
judgment in the amount of $5,373,609 in United States currency,
constituting $873,412 representing proceeds traceable to the

offense charged in Count Two of the Indictment and $4,500,197

 

 
Case 1:18-cr-00693-RMB Document 248 Filed 09/24/20 Page 4 of 11

Case 1:18-cr-00693-RMB Document 219-1 Filed 06/11/20 Page 4 of 11

representing property involved in Count Three of the Indictment
that the defendant personally obtained;

WHEREAS, the defendant further consents to the
forfeiture of all his right, title, and interest in the Specific
Property, which constitutes property involved in the offense
charged in Count Three of the Indictment;

WHEREAS, the defendant admits that, as a result of acts
and/or omissions of the defendant, the proceeds traceable to the
offense charged in Count Two of the Indictment that the defendant
personally obtained and the property involved in Count Three of
the Indictment cannot be located upon the exercise of due
diligence, with the exception of the Specific Property;

WHEREAS, the defendant agrees that he shall withdraw
$873,412 from the Elder Gaffey & Paine PC Profit Sharing Plan and
Trust, administered by Paychex.com, in account number 008482-0024-
00244092, and, by the date of sentencing, pay that amount, less
any amount of federal income tax that is withheld by Paychex.com,
to the United States in partial satisfaction of the Money Judgment
{the “Payment”); and

WHEREAS, pursuant to Title 21, United States Code,
Section 853(g), and Rules 32.2(b) (3), and 32.2(b} (6) of the Federal
Rules of Criminal Procedure, the Government is now entitled,

pending any assertion of third-party claims, to reduce the Specific
4

 

 
Case 1:18-cr-00693-RMB Document 248 Filed 09/24/20 Page 5 of 11
Case 1:18-cr-00693-RMB Document 219-1 Filed 06/11/20 Page 5 of 11

Property to its possession and to notify any and all persons who
reasonably appear to be a potential claimant of their interest
herein;

WHEREAS, the Parties previously agreed to entry of a
Consent Order of Forfeiture, which the Court entered on February
28, 2020, and which stated that the Court retained jurisdiction to
amend it as necessary, pursuant to Rule 32.2 of the Federal Ruies
of Criminal Procedure;

IT IS HEREBY STIPULATED AND AGREED, by and between the
United States of America, by its attorney Geoffrey S. Berman,
United States Attorney, Assistant United States Attorneys, THANE
REHN and EUN YOUNG CHOI of counsel, and the defendant, and his
counsel, WILLIAM LOVETT, Esq. and ROBERT BUEHLER, Esq., that:

1. As a result of the offenses charged in Counts Two
and Three of the Indictment, to which the defendant pled guilty,
a money judgment in the amount of $5,373,609 in United States
currency (the “Money Judgment”), representing the amount of
proceeds traceable to the offense charged in Count Two of the
Indictment that the defendant personally cbtained and the amount
of property involved in the offense charged in Count Three of the
Indictment, shall be entered against the defendant.

2. As a result of the offense charged in Count Three

of the Indictment, to which the defendant pled guilty, all of the
5

 
Case 1:18-cr-00693-RMB Document 248 Filed 09/24/20 Page 6 of 11

Case 1:18-cr-00693-RMB Document 219-1 Filed 06/11/20 Page 6 of 11

defendant’s right, title and interest in the Specific Property is
hereby forfeited to the United States for disposition in accordance
with the law, subject to the provisions of Title 21, United States
Code, Section 853.

3. Pursuant to Rule 32.2(b)(4} of the Federal Rules of
Criminal Procedure, this Amended Consent Preliminary Order of
Forfeiture as to Specific Property/Money Judgment is final as to
the defendant, RICHARD GAFFEY, and shail be deemed part of the
sentence of the defendant, and shall be included in the judgment
of conviction therewith.

4, All payments on the outstanding Money Judgment
shall be made by postal money order, bank or certified check, made
payable to the United States Department of Treasury, and delivered
by mail to the United States Attorney’s Office, Southern District
of New York, Attn: Money Laundering and Transnational Criminal
Enterprises Unit, One St. Andrew's Plaza, New York, New York 10007
and shall indicate the defendant’s name and case number.

5. The United States Department of Treasury is
authorized to deposit the payments on the Money Judgment in the
Treasury Assets Forfeiture Fund, and the United States shall have
clear title to such forfeited property.

6. Upon entry of this Amended Consent Preliminary

Order of Forfeiture as to Specific Property/Money Judgment, the
6

 
Case 1:18-cr-00693-RMB Document 248 Filed 09/24/20 Page 7 of 11

Case 1:18-cr-00693-RMB Document 219-1 Filed 06/11/20 Page 7 of 11

United States (or its designee) is hereby authorized to take
possession of the Specific Property and to hold such property in
its secure custody and control.

Ve Pursuant to Title 21, United States Code, Section
@53(n) (1), Rule 32.2(b)(6) of the Federal Rules of Criminal
Procedure, and Rules G(4)(a)(iv)(C) and G(5)(a)(ii) of the
Supplemental Rules for Certain Admiralty and Maritime Claims and
Asset Forfeiture Actions, the United States is permitted to publish
forfeiture notices on the government internet site,
www.forfeiture.gov. This site incorporates the forfeiture notices
that have been traditionally published in newspapers. The United
States forthwith shall publish the internet ad for at least thirty
(30) consecutive days. Any person, other than the defendant,
claiming interest in the Specific Property must file a Petition
within sixty (60) days from the first day of publication of the
Notice on this official government internet web site, or no later
than thirty-five (35) days from the mailing of actual notice,
whichever is earlier.

8. The published notice of forfeiture shall state that
the petition (i) shall be for a hearing to adjudicate the validity
of the petitioner’s alleged interest in the Specific Property,
(ii) shall be signed by the petitioner under penalty of perjury,

and (iii) shall set forth the nature and extent of the petitioner’s
7

 

 
Case 1:18-cr-00693-RMB Document 248 Filed 09/24/20 Page 8 of 11

Case 1:18-cr-00693-RMB Document 219-1 Filed 06/11/20 Page 8 of 11

right, title or interest in the Specific Property, the time and
circumstances of the petitioner’s acquisition of the right, title
and interest in the Specific Property, any additional facts
supporting the petitioner's claim, and the relief sought, pursuant
to Title 21, United States Code, Section 853(n).

9, Pursuant to 32.2 (b) (6) (A} of the Federal Rules of
Criminal Procedure, the Government shall send notice to any person
who reasonably appears to be a potential claimant with standing to
contest the forfeiture in the ancillary proceeding.

10. Upon adjudication of all third-party interests,
this Court will enter a Final Order of Forfeiture with respect to.
the Specific Property pursuant to Title 21, United States Code,
Section 853(n), in which all interests wili be addressed. All
Specific Property forfeited to the United States under a Final
Order of Forfeiture shall be applied towards the satisfaction of
the Money Judgment. The Government agrees to accept the Payment
and the full amount of the Specific Properties as full satisfaction
of the Money Judgment, upon the entry of a Final Order of
Forfeiture as to the full amount of the Specific Properties.

11. If for any reason the Payment is not made on or
before the date of Sentencing, then pursuant to 21 U.S.C. § 853(p),

the United States is authorized to seek forfeiture of substitute

 
Case 1:18-cr-00693-RMB Document 248 Filed 09/24/20 Page 9 of 11

Case 1:18-cr-00693-RMB Document 219-1 Filed 06/11/20 Page 9 of 11

assets of the defendant up to the uncollected amount of the Money
Judgment.

12. Pursuant to Rule 32.2{b) (3) of the Federal Rules of
Criminal Procedure, the United States Attorney’s Office is
authorized to conduct any discovery needed to identify, locate or
dispose of fForfeitable property, including depositions,
interrogatories, requests for production of documents and the
issuance of subpoenas.

13. The Court shall retain jurisdiction to enforce this
Consent Preliminary Order of Forfeiture as to Specific
Property/Money Judgment, and to amend it as necessary, pursuant to
Rule 32.2 of the Federal Rules of Criminal Procedure.

14. The Clerk of the Court shall forward three
certified copies of this Amended Consent Preliminary Order of
Forfeiture as to Specific Property/Money Judgment to Assistant
United States Attorney Alexander J. Wilson, Co-Chief of the Money
Laundering and Transnational Criminal Enterprises Unit, United
States Attorney’s Office, One St. Andrew’s Plaza, New York, New

York 10007.

[THE REMAINDER OF THIS PAGE HAS BEEN LEFT BLANK INTENTIONALLY]

 
Case 1:18-cr-00693-RMB Document 248 Filed 09/24/20 Page 10 of 11

Case 1:18-cr-00693-RMB Document 219-1 Filed 06/11/20 Page 10 of 11

15. The signature page of

this Amended Consent

Preliminary Order of Forfeiture as to Specific Property/Money

Judgment may be executed in one or more counterparts, each of which

will be deemed an original but all
constitute one and the same instrument.
AGREED AND CONSENTED TO:

GEOFFREY 5S. BERMAN

United States Attorney for the
Southern District of New York

of which together

06/11/2020

 

 

THANE REHN/EUN YOUNG CHOI
Assistant United States Attorneys
One St. Andrew's Plaza

New York, NY 10007

(212) 637-2354/2187

RICHARD GAFFEY

By:

 

RICHARD GAFFEY

By:

 

WILLIAM LOVETT/ROBERT BUEHLER, ESQ.

Attorneys for Defendant
100 High Street — 20t8 Floor
Boston, MA 02110

SO ORDERED:

 

HONORABLE RICHARD M. BERMAN
UNITED STATES DISTRICT JUDGE

10

DATE

DATE

DATE

DATE

will

 
Case 1:18-cr-00693-RMB Document 248 Filed 09/24/20 Page 11 of 11

Case 1:18-cr-00693-RMB Document 219-1 Filed 06/11/20 Page 11 of 11

15. The signature page of this Amended Consent
Preliminary Order of Forfeiture as to Specific Property/Money
Judgment may be executed in one or more counterparts, each of which
will be deemed an original but all of which together will
constitute one and the same instrument. ‘

AGREED AND CONSENTED TO:
GEOFFREY S$. BERMAN

United States Attorney for the
Southern District of New York

By:

 

THANE REHN/EUN YOUNG CHOI DATE
Assistant United States Attorneys

One St. Andrew's Plaza

New York, NY 10007

(212) 637-2354/2187

RICHARD GAFFEY

 

 

By: AL, ft feo
RICHAR® GAFFEY ” “ DATE

By: ytlew Qado py 6 fF f2O
WILLIAM LOVETT/ROBERT BUEHLER, ESQ. DMIE/ —

Attorneys for Defendant
100 High Street - 20% Floor
Boston, MA 02110

50 ORDERED:

9/24]2020
HON RI M. DATE
UNITED STATES DISTRICT JUDGE

10

 
